    Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 1 of 14


                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS MDL 2724
PRICING ANTITRUST LITIGATION   Civil Action No. 16-md-2724-CMR


THIS DOCUMENT RELATES TO:                    HON. CYNTHIA M. RUFE
State of Connecticut, et al. v.
Teva Pharmaceuticals USA, Inc., et al.       Civil Action No. 19-cv-2407-CMR




  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MARC
  FALKIN’S MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT




                                         JAMES A. BACKSTROM
                                         Of this Bar and Pennsylvania 24523
                                         1515 Market Street, Suite 1200
                                         Philadelphia, PA 19102-1932
                                         Tel: (215) 864-7797
                                         jabber@backstromlaw.com

Dated: February 26, 2021                 Counsel for Defendant Marc Falkin
        Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 2 of 14


                                             TABLE OF CONTENTS
                                                                                                                           Page

 I.       The Legal Basis to Dismiss the Complaint against Falkin is Compelling.... 1

 II.      The Gravamen of Falkin’s Rule 12(b) (6) Motion to Dismiss
          is Undisputed ..................................................................................................... 2

 III.     Plaintiff’s Opposition Relies on Constructive Amendment of
          the Complaint .................................................................................................... 3

 IV.      Plaintiff’s Cannot State a Claim Against Falkin Based on Alleged
          Conduct of Others ............................................................................................. 5

  V.      Conclusory Observations About Falkin’s Relationships Do Not
          Make a Sherman Act Conspiracy.................................................................... 6

 VI.      Plaintiffs Cannot Relieve Themselves of the Obligation to Plead
          Knowing Joinder ............................................................................................... 8

VII.      Plaintiffs’ Sherman Act Conspiracy Claim Still is Time-Barred ................. 9

VIII.     Plaintiffs’ State-Law Claims Are Derivative and Must Be Dismissed ....... 10

 IX.      Conclusion ....................................................................................................... 10




                                                                i
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 3 of 14


                                        TABLE OF AUTHORITIES

                                                                                                                Page(s)
Cases


Ashcroft v. Iqbal,
556 U.S. 662 (2009)……………………………………………………………….8, 9

Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007…………………………………………………………………...8

Burtch v. Milberg Factors, Inc.
662 F.3d 212 (3d Cir. 2011)………………………………………………………….9

In re Fasteners Antitrust Litig., No. CIV A 08-MD-1912
2011 WL 3563989 (E.D. Pa. Aug. 12, 2011) ............................................................. 9

In re Generic Pharm. Pricing Antitrust Litig.,
338 F. Supp. 3d 404 (E.D. Pa. 2018) .......................................................................... 8

In re Generic Pharm. Pricing Antitrust Litig.,
386 F. Supp. 3d 477 (E.D. Pa. 2019)…………………………………………...1, 4, 7

In re OSB Antitrust Litig., No. 06-826,
2007 WL 2253419 (E.D. Pa. Aug. 3, 2007) ...............................................................3

In re Pressure Sensitive Labelstock Antitrust Litig.,
566 F. Supp. 2d 363 (M.D. Pa. 2008)…………………………………………….....4

In re Processed Egg Prod. Antitrust Litig.,
821 F. Supp. 709 (E.D. Pa. 2011)………………………………………………….1, 8

In re TFT-LCD Antitrust Litig.,
586 F. Supp. 2d 1109 (N.D. Ca. 2008)………………………………………………8

Kendall v. Visa U.S.A., Inc.,
518 F.3d 1042 (9th Cir. 2008)……..………………………………………………...1

Rick-Mik Enters. v. Equilon Enters., LLC,
532 F.3d 963 (9th Cir. 2008) ................................................................................... .10

St. Clair v. Citizens Fin. Grp.,
340 F. App’x 62 (3d Cir. 2009) ................................................................................ 10




                                                            ii
      Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 4 of 14


Statutes

15 U.S.C. § 1 ............................................................................................................. 1

15 U.S.C. § 15b……………………………………………………………....1, 9, 10

Rules

Fed. R. Civ. P. 8(a)(2) ............................................................................................... 4

Fed. R. Civ. P. 12(b)(6)……………………………………………………2, 4, 8, 10

Local R. Civ. P. 7.1(f) …………………………………………………………….10




                                                                 iii
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 5 of 14


I.      The Legal Basis to Dismiss the Complaint against Falkin is Compelling.

        To state a claim against Defendant Marc Falkin under the Sherman Act count,

Plaintiffs must plausibly allege that he purposefully joined and participated in a

conspiracy. In re Generic Pharmaceuticals Pricing Antitrust Litig., 386 F. Supp. 3d 477

482 (E.D. Pa. 2019).1 In their opposition2 to Falkin’s Motion to Dismiss Plaintiffs’

Amended Complaint, Plaintiffs fail to demonstrate how mere toll records plausibly state a

conspiracy claim under 15 U.S.C. § 1. Absent direct proof that Falkin joined a price-

fixing and market allocation conspiracy, Plaintiffs strain to portray their bare collection

of contacts between Falkin and an executive of Teva Pharmaceuticals as a plausible

circumstantial case against Falkin by constructively amending the Complaint to include

new averments and citing allegations against others. The result is calamitous for their

case, suggesting Falkin’s involvement in a conspiracy before he even joined Actavis.

And, as Plaintiffs now admit, as to two drugs in the count against him, the Complaint

makes no factual averments about him. If anything, the opposition shows the Complaint

to be a conclusory, contradictory and roving accusation impossible to defend against.3

        For good reason, the law requires Plaintiffs at least to describe with specificity

each defendant’s purposeful role in conduct that is not merely parallel and could just as

well be independent action, but “a context that, raises a suggestion of a preceding

agreement….”4 As defects in the Complaint itself show, context does not convert a

collection of unelaborated toll records into a “proxy” for direct evidence of agreement.

Separately, Plaintiffs’ odd contention that a plot they investigated in 2014 was concealed

from them through 2015 warrants summary rejection. 15 U.S.C. §15b. Accordingly, the


1
  Citing In re Processed Egg Prod. Antitrust Litig., 821 F. Supp. 709, 720 (E.D. Pa. 2011).
2
  Plaintiff States’ Consolidated Memorandum in Opposition to Various Individual Defendants’ Motion to
Dismiss the Plaintiff States’ Amended Complaint, Dkt. No. 208 (hereinafter “Opposition” or “Opp.”).
3
  See Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008).
4
  In re Generic Pharmaceuticals Pricing Antitrust Litig., 386 F. Supp. 3d at 483-4.
                                                 1
      Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 6 of 14


antitrust count5 and derivative state claims6 against Falkin should be dismissed with

prejudice7 before they cloud his life and livelihood another day.

II.      The Gravamen of Falkin’s Rule 12(b) (6) Motion to Dismiss is Undisputed.

         In their Opposition, Plaintiffs do not dispute that:

             The Amended Complaint8 includes no statement reflecting anything Falkin

              said or did, even within his company, to convert his contacts into illicit

              conduct or that furthered a conspiracy. Opp. at 25-26.

             Unlike other defendants, Falkin features and figures in no email, documents or

              statements of confidential informants. Opp. at 26

             The Complaint relies on the very same calls between Falkin and Teva’s David

              Rekenthaler variously as price fixing or market allocation of completely

              unrelated molecules.9 Opp. at 27. Unlike the opposition, the drug-specific

              Complaint itself does not state that Falkin and Teva’s Rekenthaler made

              disparate agreements simultaneously.

             The Sherman Act count naming Falkin includes two drugs10 for which the

              Complaint sets forth no factual support at all. Opp. at 28.

             Permitting pleading by toll record would subject Falkin to any and every

              claim Plaintiffs decide to assign to his contacts, which Plaintiffs now admit.

              Opp. at 12, 29.




5
  Count Twenty-Three, AC ¶¶ 1309-1317.
6
  Count Thirty-Five, AC ¶¶ 1417-1726.
7
  Plaintiffs do not appear to dispute that, if the Court finds for Falkin, dismissal with prejudice is warranted.
8
  Hereinafter “the Complaint” or “AC”.
9
  See Memorandum in Support of Defendant Marc Falkin’s Motion to Dismiss Amended Complaint
(hereinafter “Br.”) at III. (A)(2)(d).
10
   Buspirone Hydrochloride Tablets and Drospirenone and ethinyl estradiol (Ocella).
                                                       2
       Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 7 of 14


III.     Plaintiffs’ Opposition Relies on Constructive Amendment of the Complaint.

         Plaintiffs introduce a defense of their deficient Complaint by claiming that

“Falkin and (Actavis’ Rick) Rogerson were frequently part of interwoven discussions and

decisions when Actavis and its competitors were discussing and making decisions about

allocating drug markets among competitors and fixing drug prices” (emphasis supplied).

Opp. at 19. This confusing claim appears nowhere in the Complaint. Neither does the

Complaint aver that Falkin endorsed, directed or furthered any specific action of

Rogerson or vice versa. Conclusions in Count Twenty-Three that Falkin directed “others”

or “tacitly” approved their communications11 simply are copied from counts against co-

defendants.12 As it is, none of the averments cites a “decision” or agreement by either

Falkin or Rogerson. Opp. at 20. Still, Plaintiffs attempt to make up for this essentially by

combining averments against each. But none implicates either defendant in an actual

agreement. They simply suggest that contacts between Falkin and Rekenthaler on the one

hand, and Rogerson and Teva’s Nisha Patel on the other somehow “led to” price

increases13 or customer allocations14 by Teva and Actavis. But, as noted in the opening

brief, an antitrust “plaintiff must allege that each defendant joined the conspiracy and

played some role in it. In re OSB Antitrust Litig., No. 06-826, 2007 WL 2253419 (E.D.

Pa. Aug. 3, 2007). None of the averments repeated in the opposition does this.

         Likewise, sporadic suggestions that Falkin (and Rogerson) were involved in

“coordination” with competitors15 are no substitute for factual pleading. Dismissing a

corporate defendant in this litigation, this Court quoted a fitting observation by another

that, “sprinkling a complaint with conclusory assertions that a party was ‘a participant in


11
   AC ¶ 1311. See discussion in Br. at II. (B).
12
   Id.
13
   AC ¶¶ 769, 885-86, 890-91, 896-901, 746 and 749.
14
   AC ¶¶ 336-39, 340-42, 343-51, 352-55, 356-62, 411-28, 564.
15
   AC ¶¶ 847-48, 877-82, 902-10, 911-14 and 1091-92.
                                                   3
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 8 of 14


coordinated conduct’ or a ‘conspirator’ or acted ‘in concert’ with others does not make

the requisite showing of entitlement to relief mandated by Rule 8(a) (2).”16

        Plaintiffs attempt to bolster their Complaint by restating allegations therein

against Falkin that do not “expressly mention Rogerson” (Opp. at 20-22) and against

Rogerson that do not “expressly mention Falkin” (Opp. at 22-23). They do not explain

why averments in a conspiracy complaint would omit references to co-defendants at the

same company. Likely, it is because the Complaint contains absolutely no averment that

Falkin and Rogerson even communicated with each other about alleged contacts with

acquaintances at rival firms.

        Plaintiffs contend that Falkin’s motion compartmentalizes the allegations and

ignores the context in which they are to be weighed for sufficiency under Rule 12(b) (6).

But the contextual inquiry works both ways. Plaintiffs’ recitations from the Complaint

include significant omissions. For example, at AC ¶¶ 338-339, Plaintiffs associate phone

connections between Falkin and Rekenthaler in March of 2014 with somehow trading

customers who bought Amphetamine/Dextroamphetamine IR. Other averments, however,

state that Teva conceded a customer’s account to Actavis because Actavis offered a lower

price. AC ¶ 339. Elsewhere, at AC ¶¶ 740-50 and 779, connections on the same dates,

March 17 and April 4, 2014, are cited as Falkin’s complicity with Teva in price increases

for five completely unrelated drugs on April 4, 2014. Since no content of any call on any

day is described, let alone any action on Falkin’s part, these allegations state no claim.

        Plaintiffs’ inclusion of Falkin in an alleged three-way “coordination” among

Teva, Camber Pharmaceuticals, Inc. and Actavis about the latter’s entry into the market

for Raloxifene illustrates another defect in their averments. The opposition claims that

Rekenthaler learned the timing of Actavis’ entry from “discussions with Actavis,
16
  In re Generic Pharmaceuticals Pricing Antitrust Litig. 386 F. Supp. 3d 477, 483-4 (E.D. Pa. 2019)
quoting In re Pressure Sensitive Labelstock Antitrust Litig., 566 F. Supp. 2d 363, 376 (M.D. Pa. 2008).
                                                  4
       Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 9 of 14


including Falkin”. But the Complaint alleges specifically that a number of different Teva

and Actavis personnel were in contact with each other before the launch. AC ¶¶ 1092.

There is no factual basis to single out Falkin as a conspirator. Evidently appreciating this,

Raloxifene is not even among the molecules included in the Sherman Act count against

him. AC ¶ 1312. Even Plaintiffs appear to understand that contacts do not equal

collusion. Yet, they conclude that Falkin conspired concerning at least 18 other drugs on

grounds no more factually-based than this one. Plaintiffs’ allegations, on the whole, are

both arbitrary and insufficient as a matter of law.

IV.        Plaintiffs Cannot State a Claim Against Falkin Based on Alleged Conduct of
           Others.

           Evidently recognizing that their pleading against Falkin is inadequate, Plaintiffs’

opposition gratuitously injects him into allegations about Rogerson as if Falkin was

mentioned in those allegations. But, as the Complaint avers elsewhere, Falkin joined

Actavis in August 2013,17 months after a number of Rogerson’s contacts are alleged to

have occurred.

          Contacts between Teva’s Patel and Rogerson about Nabumetone are alleged to

           have occurred in May 2013 (AC ¶ 604) before Falkin was employed by Actavis.

           The single conspiracy count against Falkin understandably omits this molecule.

           AC ¶ 1312.

          Plaintiffs’ opposition appears to suggest Falkin is connected with discussions

           about Ocella in April and May 2013 (Opp. at 22), again, months before Falkin

           even joined Actavis. Elsewhere in their opposition, Plaintiffs admit that their

           inclusion of Ocella in the count against Falkin was inadvertent. Opp. at 28.




17
     AC ¶¶ 589, 1066.
                                                5
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 10 of 14


        Likewise misleading is Plaintiffs’ suggestion that Falkin had anything to do with

         Patel’s contacts with competitors in July 2013, again before Falkin joined

         Actavis.

         Finally, Plaintiffs attempt to use their opposition to amend the Complaint to

implicate Falkin in an agreement with Actavis that Teva would lead a price increase for a

number of drugs in February of 2014.18 Neither Falkin nor Rogerson is mentioned in the

first cited paragraph. The second consists of a color chart listing price increases19 and a

miniscule notation of dates (but neither times nor durations) of phone contacts between

Rogerson and Patel, or Falkin and Rekenthaler. Presumably, if Plaintiffs could have

alleged Falkin had a role in a price-fixing agreement about this increase, they would have

described what he said or a decision he made. The Complaint sets forth neither.

         The Complaint does not plausibly allege that any contact between Falkin and a

competitor concerned one molecule or another, let alone furthered a conspiracy. Nothing

in the opposition changes that. Plaintiffs have this burden in pleading, and it is not met.

V.       Conclusory Observations About Falkin’s Relationships Do Not Make a
         Sherman Act Conspiracy.

         As in the Complaint, Plaintiffs’ opposition seeks to fortify their inadequate claims

against Falkin personally by invoking conclusions rather than facts. What factual

averments they do cite are at war with each other. For example, Teva’s Patel is alleged to

have ranked Actavis as a “high quality” competitor because of relationships including

hers with Rogerson and Rekenthaler’s with Falkin. However, in the opening pages of the

Complaint,20 Plaintiffs aver that Teva selected a core group of “high quality” competitors

by 2012, before Falkin even joined Actavis. The citation to the Complaint, “reporting that

after Falkin started at Actavis, he communicated with great frequency with Rekenthaler
18
   AC ¶ 748- 749.
19
   Following an earlier Actavis increase on three molecules and leading an increase on another.
20
   AC ¶ 2.
                                                     6
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 11 of 14


and [Maureen] Cavanaugh”21 implies that Falkin’s contacts with the pair signaled his

joining a conspiracy. The suggested inference is baseless because the Complaint refers to

no telephone records earlier than November 10, 2013. AC ¶¶ 417, 1078. There is no

factual basis to infer that Falkin’s acquaintance with Rekenthaler or Cavanaugh was

illicit. Contrary to Plaintiffs’ claim, this selection of connections is anything but sufficient

to plausibly allege joinder in a conspiracy.

        Selectively invoking context is no remedy for the absence of content of

communications between business rivals. References to a dinner and other events Falkin

attended with competitors add nothing in the absence of a specific allegation of

agreement.22 Moreover, the suggestion that competitors had “strong relationships” with

Falkin without indications of conspiratorial agreement does not make out a Sherman Act

cause.23

        Finally, the fallacy of using the existence of unelaborated telephone connections

to implicate Falkin in a conspiracy is evident in the Complaint’s description of Actavis’

entry into the market for Clonidine-TTS.24 Plaintiffs cite calls between Falkin and

Rekenthaler coinciding with the entry as factually plausible indications that the two

plotted what market share Actavis should have. From their opposition, Plaintiffs omit a

portion of the Complaint that avers that Rekenthaler’s subordinates ”bemoaned” Actavis’

“ridiculous” low pricing on entry. AC ¶ 346. Some conspiracy. While the Complaint

alleges that Actavis rescinded and increased its pricing later, it only quotes Teva’s Patel

as saying she found this out. Id. There is no indication from whom she received her

information. This is a completely insufficient basis to allege that Actavis changed

anything because of an agreement between Falkin and anyone. As noted, there is no

21
   Opp. at 23.
22
   See discussion in Br. at 2-3.
23
   See In re Generic Pharmaceuticals Pricing Antitrust Litig. 386 F. Supp. 3d 477, 485 (E.D. Pa. 2019).
24
   Misidentified in the Opposition as Clonidine-TSS.
                                                    7
      Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 12 of 14


averment in the Complaint that Falkin and Rogerson even conferred about anything in

this episode.

VI.      Plaintiffs Cannot Relieve Themselves of the Obligation to Plead Knowing
         Joinder.

         In their opposition, Plaintiffs disclaim pleading obligations under Rule 12 (b) (6).

They say that the fact that the Complaint does not quote or paraphrase the content of

Falkin’s calls with competitors does not mean that it is not plausible that that he joined

and participated in a conspiracy. But authority they cite hardly endorses pleading by

phone record. “To provide reasonable notice to a specific defendant of the claim(s)

against it, a complaint must plausibly suggest that the individual defendant actually

joined and participated in the conspiracy…[t]he Court properly looks for more than mere

repetitive generic reference to ‘Defendants’ tacked on to a conclusory verb form to

connect an individual defendant to an actual agreement in an antitrust conspiracy”25

         Plaintiffs dismiss the numerous conflicting attributions in the Complaint by

asserting that there is nothing “to suggest that Defendants could not and did not talk

about multiple drugs on one call or that the States cannot use one call to support the

allegations related to more than one drug.” Opp. at 27. Not only is this not what the

Complaint alleges about the specified drugs,26 but it turns the law on its head and

converts the Complaint into indefensible quicksilver. The standard in controlling

authority,27 not cited by Plaintiffs, requires “more than a sheer possibility that a defendant

has acted unlawfully”, and a complaint that pleads facts “merely consistent with a

defendant’s liability stops short of the line between possibility and plausibility of



25
   In re Generic Pharmaceuticals Pricing Antitrust Litig., 338 F. Supp. 3d 404, 438 (ED Pa. 2018), quoting
In re TFT-LCD Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Ca. 2008) and In re Processed Egg
Prod. Antitrust Litig., 821 F. Supp. 709, 719 (E.D. Pa. 2011).
26
   See AC ¶¶ 338-39, 354-55, 362, 740-50, 779, 846, 885, 900, 909.
27
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                                                    8
     Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 13 of 14


‘entitlement to relief.’”28 Plaintiffs have no factual basis to claim that any call concerned

one molecule or another or any at all. Count Twenty-Three should be dismissed with

prejudice.

VII.    Plaintiffs’ Sherman Act Conspiracy Claim Still is Time-Barred.

         Plaintiffs’ opposition advances two reasons that the Complaint against Falkin is

timely under 15 U.S.C. § 15b, although it was filed well over four years after the final

conspiratorial “act” attributed to him. One ground is specious, and the other finds no

support in the Complaint.

         First, Plaintiffs argue that “the fact that Connecticut began an investigation in July

2014 does not mean that the States, before May 10, 2015, were ‘aware of “red flags” that

definitively apprise[d] [them] of the cause of action’ against Falkin.” Opp. at 55. The

single case upon which they rely is completely inapposite. In Fasteners29, plaintiffs

contended that they could not have known of a cause of action until the European

Commission disclosed enforcement action against defendants. Here, of course, Plaintiffs

themselves are law enforcement authorities that directed a non-public investigation of

suspicious drug pricing in mid-2014. The Complaint itself describes a parade of “red

flags”, including public outrage, that prompted it,30 evidently while the alleged scheme

still was in progress.31 Even if the alleged plot was self-concealing, no further record is

needed to dismiss the Complaint against Falkin as untimely.

       Second, Plaintiffs assert that their May 10, 2019 complaint was timely because of

evidence of telephone calls between Falkin and seven defendants after May 2015.32 But


28
   Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011), quoting Ashcroft v. Iqbal, 556 U.S.
662 at 678 (2009).
29
   In re Fasteners Antitrust Litig., No. CIV A 08-MD-1912 2011, WL 3563989 (E.D. Pa. Aug. 12, 2011).
30
   See AC ¶¶ 4, 11.
31
   Moreover, the Complaint identifies Falkin in no act of concealment. Likewise it does not explain how
any alleged act of concealment impeded Plaintiffs’ 2014 investigation. See Opp. at 50.
32
   Opp. at 56.
                                                     9
      Case 2:19-cv-02407-CMR Document 221 Filed 02/26/21 Page 14 of 14


the Complaint assigns no conspiratorial conduct to any of those contacts. No cognizable

exception saves the Complaint from dismissal under 15 U.S.C. § 15b.

VIII. Plaintiffs’ State-Law Claims Are Derivative and Must Be Dismissed.

         In their opposition, Plaintiffs dispute that failure to state a Sherman Act claim

warrants dismissal of assorted state causes of action.33 Aside from insisting that the

antitrust count is sufficient, they suggest only that “many of the state claims do not derive

from federal claims”.34 Plaintiffs fail to specify which state claims do not arise directly

from the antitrust count against Falkin or how they stand on their own. Neither do they

distinguish cited authority.35 This Court should follow settled law to dispose of all claims

against Falkin based on their inadequacy under Rule 12(b) (6).

IX.      Conclusion

         As to Marc Falkin, Plaintiffs’ action remains indefensible supposition upon

supposition, not a timely factual statement permitting an inference that he conspired with

anyone. Both counts against him should be dismissed with prejudice now.

         Pursuant to Local Rule of Civil Procedure 7.1(f), oral argument is requested.

Dated: February 26, 2021                           Respectfully submitted,

                                                   JAMES A. BACKSTROM, COUNSELLOR

                                                   s/ James A. Backstrom

                                                   James A. Backstrom
                                                   Of this Bar and Pennsylvania 24523
                                                   1515 Market Street, Suite 1200
                                                   Philadelphia, PA 19102-1932
                                                   Tel: (215) 864-7797
                                                   jabber@backstromlaw.com

                                                   Counsel for Defendant Marc Falkin

33
   Count Thirty-Five. AC ¶¶ 1417-1726.
34
   Opp. at 65.
35
   See, e.g., St. Clair v. Citizens Fin. Grp., 340 F. App’x 62, 65 n. 2 (3d Cir. 2009) (state law antitrust
claims are only viable if corresponding Sherman Act claims are sufficient); Rick-Mik Enters v. Equilon
Enters., LLC, 532 F.3d 963, 976 n. 5 (9th Cir. 2008).
                                                    10
